O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON

                                                            for
                                                                                                  Jul 30, 2019
                                           Eastern District of Washington                            SEAN F. MCAVOY, CLERK




U.S.A. vs.              Verastegui, Sonny Ray Marcus                    Docket No.            2:19CR00009-WFN-1

                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct of defendant
Sonny Ray Marcus Verastegui, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers, sitting in the Court at Spokane, Washington, on the 24th day of June 2019, under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

          RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #3: Sonny Ray Marcus Verastegui is alleged to have admitted to ingesting methamphetamine on or about July
21, 2019.

On June 25, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Verastegui. Mr.
Verastegui acknowledged an understanding of the conditions, which included standard condition #9.

On June 25, 2019, Mr Verastegui reported to Pioneer Human Services and provided a urine sample that tested presumptive
positive for the presence of methamphetamine. Mr. Verastegui signed an admission form admitting his use of
methamphetamine on July 21, 2019.

Attempts to contact Mr. Verastegui to inquire further about this admission have been unsuccessful.

         PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATIONS
                              PREVIOUSLY REPORTED TO THE COURT

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       July 30, 2019
                                                                  by:     s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer
PS-8
Re: Verastegui, Sonny Ray Marcus
July 30, 2019
Page 2

 THE COURT ORDERS

 [ ]   No Action
 [ ]   The Issuance of a Warrant
 [ ]   The Issuance of a Summons
 [Y]   The incorporation of the violation(s) contained in this
       petition with the other violations pending before the
       Court.
 [ ]   Defendant to appear before the Judge assigned to the case.
 [ ]   Defendant to appear before the Magistrate Judge.
 [ ]   Other


                                                                    Signature of Judicial Officer

                                                                     +VMZ 
                                                                    Date
